7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David M. SIMMS, Plaintiff-Appellant,v.MEDICAL DEPARTMENT, of Buckingham Correctional Center;Commonwealth of Virginia;  Betty Daniels, R. N.;  LouiseDixon, R. N.;  Warden, Buckingham Correctional Center;Bobby Soles;  David Smith;  Ruffus Flemming;  Doctors;Medical Staff;  Security Staff at Buckingham CorrectionalCenter;  Staff Officials;  Nursing Staff; Diane Jamerson, L.P. N.;  E. Wagner, Nurse, Defendants-Appellees.
No. 93-6676.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 21, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
David M. Simms, Appellant Pro Se.
William Rittenhouse Culbreth, RILEE, CANTOR & RUSSELL, William DeLaney Bayliss, WILLIAMS, MULLEN, CHRISTIAN & DOBBINS;  Karen Lynn Lebo, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, for Appellees.
W.D.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
David M. Simms appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the magistrate judge's opinion* discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Simms v. Medical Dep't, No. CA-92-761-R (W.D. Va.  June 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to magistrate judge jurisdiction under 28 U.S.C.A. § 636(c) (West Supp. 1993)